DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's amendments and remarks, filed 05/12/2021, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.
Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 05/12/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS document(s) has/have been fully considered by the examiner.
Status of Claims
Claims 1, 3-4, 7, 9-10, 13, 15-16, are currently under examination. Claims 2, 5, 6, 8, 11, 12, 14, 17 and 18 are cancelled.
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) to PCT/US2016/067535, filed 12/19/2016, is acknowledged.
Applicant's claim for the benefit of priority under 35 U.S.C. 119(e) to provisional application 62/269,628, filed 2015-12-18, 62/362,914, filed 2016-07-15 and 62/435,645, filed 2016-12-16, are acknowledged.
Withdrawn Objections/Rejections

Specification Amendment
Amendments to the specification, filed 05/12/2021, has been entered and considered in full. 
Response to Arguments
Applicant’s arguments filed 05/12/2021 have been fully considered but are not persuasive for the following reasons.
Applicant amended the independent claims 1, 7 and 13 with new subject matters to the claims with the limitations “i. with feature vectors extracted from; and ii. signifying the relationship between time and said radioactive isotope”, for clarifying the claims therefore by changing the scope of the claims therefore necessitating new grounds of rejection for which the examiner is considering new references to address these new subject matters.
Applicant argues (on pages 12-17) that the references of record do not teach the amended limitation since they are only teaching the training of the ANN with only discrete values and not with continuous values from a continuous acquisition of the radioactive isotope activity and with feature vectors extracted from time activity curves associated with pixels signifying the relation between time and said radioactive isotope.
In response, the examiner is considering new grounds of rejection with new references to address these new subject matters introduced by the amended limitations.
Therefore, the Applicant’s arguments are found moot since they are directed to references which are not relied upon to teach these new subject matters from the amended limitations.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following rejections are new rejections necessitated by amendment.
Claims 1, 3, 4, 7, 9, 10, 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rousso et al. (USPN 8000773 B2; Pub.Date 08/16/2011, Fil.Date. 03/26/2009) in view of in view of Sharif et al. (2010 Intern. J. Biomed. Imaging 2010 ID 105610 11pages; Pub.Date 2010) and in view of Cseh et al. (2013 Proc. of SPIE Med. Imag. 8670:86701X-1 86701X-9; Pub.Date 2013).
Regarding claim 1, Rousso teaches a continuous dynamic positron emission tomography (PET) assembly for imaging a 5target region of a subject (Title, Abstract and plurality of assembly for radiation-emission imaging as exemplified in Figs.53 and 54 and col.44 l.55-60 with the camera 730 is a radiation-measuring PET camera in an assembly, for imaging in continuous and dynamic manner as in Figs.85A-85B and col.67 l.23-28 Fig.133 with col.76 1st ¶ a target region as in col.44 last ¶ of a subject as Figs.53-54 subject 750), within several different designs and embodiments with said  assembly comprising: a radioactive tracer isotope injector configured to administer a radioactive isotope into the subject (Fig.120 element 5062 for injection of radiopharmaceutical tracers as in col.81 5th ¶, col.82 3rd ¶ and col.83 l.32-45); a scintillator crystal (Fig.17K and col.69 6th–7th ¶ with scintillation detector 91 made with crystal below collimators 96 for single pixel attached to photodetector) configured to absorb ionizing radiation from the subject (col.2 3rd ¶ with PET photon detection process with col.15 and emit scintillator light (Fig.17K and col.69 6th–7th ¶ with scintillation detector 91 made with crystal below collimators 96, with the scintillator crystal providing a cascade of ionization photon by definition of a scintillator crystal function), wherein said scintillator crystal undertakes the absorption at 10the same time of the start of administering the radioactive isotope (col.86 l.37-44 and last ¶ synchronization of injection and simultaneous time of event for imaging such imaging cerebral imaging events); a photo detector in communication with said scintillator crystal (Fig.17K and col.69 6th–7th ¶ with scintillation detector 91 made with crystal below collimators 96 for single pixel attached to photodetector 103), wherein the photodetector is configured to detect the emitted scintillation light (Fig.17K and col.69 6th–7th ¶ with scintillation detector 91 made with crystal below collimators 96 for single pixel and attached to photodetector 103 placed above the scintillation crystal 91 therefore in contact and communication with the scintillation crystal to capture the radiation-emission from the scintillation crystal, therefore the photon created by the ionizing photons produced along the path of the incident photon from the radioelement, as col.69 last ¶ to col.70 1st ¶ with scintillation detector in communication with photomultiplier or photodiodes for the capture and amplification of the incident photon) and provide electrical signals as output (col.69 with Fig.17K with photodetector or Fig.143 ADC analog digital converter after the CZT scintillation module, the ADC converter converting analog electrical signal from the photodetector to the ASICS or circuit); a signal digitizing circuitry converting the output electrical signals into digital data (col.69 with Fig.17K with photodetector or Fig.143 ADC analog digital converter after the CZT scintillation module, the ADC converter converting analog electrical signal from the photodetector to the ASICS or circuit);  15and a processor (Figs.53, 59C control unit 710, 890 and col.50 last ¶ as computer for controlling the radiation-emission apparatus, including data-processing system as Figs.2 and 3A and in col.63 2nd ¶ system 126) configured to receive the digital data (data-processing system as Figs.2 and 3A and in col.63 2nd ¶ system 126 receiving data such as radioactive count rate 121 and geometrical structural data to perform algorithms, and col.114 2nd and implement a model to convert the digital data into a three dimensional, tomographic image reconstruction (col.72 l.42 to col.73 l.32 with applying information-theoretic measures to the reconstructed image, including different models as Figs.8, 10, 86b directed to the geometrical data and radiation-emission data models as in Figs.91-94 with volumetric models Figs.5a-5f the reconstruction of PET or radiation-emission images or tomographic images with col.15 l.41-46 and col.99 l.19-26, for the purpose of analysis of time series of data for rates of changes determination as in Fig.133, to locate pathological tissue within an organ as in Fig.135A, and col.135 l.28-46 and col.136 37-59 with dynamic modelling techniques as in col.81 2nd ¶ and col.82 l.41-65 as example of part of one dynamic model implemented for data analysis). One of ordinary skill in the art would have recognized that the combination and modification of these different embodiments would have been obvious since Rousso teaches that his invention encompasses “encompasses as novel and inventive concepts all combinations and sub combinations of each of these embodiments and aspects of the invention as well as combinations and sub combinations of each of the sub embodiments and alternatives of any of these embodiments and aspects of the invention and this application should be read as if each such combination and/or sub combination of each of the embodiments and aspects of the invention and/or their sub embodiments and alternatives is described in particular.” (col. 202 Concluding remarks) for the purpose of imaging and locating pathological tissue in organs as suggested by Rousso (Fig.135A). Additionally, Rousso teaches the use of a neural network for analysis for diagnosis (col.158 6th ¶).
Rousso does not specifically teach implementing the model comprises using a trained artificial neural network (ANN) model for image segmentation of at least a part of the target region of the subject, and said ANN is trained at least in part with feature vectors extracted from time activity curves (TACs) associated with pixels signifying the relationship between time and said radioactive isotope from regions of interest in PET images, in tumor regions and non-tumor regions as in claim 1.
st ¶) reading on implementing the model comprises using a trained artificial neural network (ANN) model for image segmentation of at least a part of the target region of the subject (p.9 col.2 Conclusions).
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method by Rousso with implementing the model comprises using a trained artificial neural network (ANN) model for image segmentation of at least a part of the target region of the subject, since one of ordinary skill in the art would recognize that using ANN for processing PET images was known in the art as taught by Sharif. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Sharif and Rousso teach imaging techniques with PET. The motivation would have been to ideally provide better determination of tumors within specific organs, as suggested by Sharif (p.9 col.2 Conclusions).
Rousso and Sharif do not specifically teach said ANN is trained at least in part with feature vectors extracted from time activity curves (TACs) associated with pixels signifying the relationship between time and said radioactive isotope from regions of interest in PET images, in tumor regions and non-tumor regions as in claim 1.
Cseh teaches within the same field of endeavor of PET imaging for diagnosis (Title and abstract) the use of artificial neural networks for distinguishing tumor for healthy regions towards final image segmentation (abstract) wherein the neural networks are directed to extract vector features from dynamic PET data or TAC/Time-Activity-Curves (p.86701X-1 last ¶ and p.86701X-2 2nd ¶ “combined use of artificial neural networks and region growing techniques on a set of time activity curves extracted from dynamic FLT-PET images in order to develop a novel computer aided target volume delineation algorithm” therefore segmentation as in Fig. 1 with TAC as in Fig. st-2nd ¶ with identification of characteristic profiles of tumors) reading on said ANN is trained at least in part with feature vectors extracted from time activity curves (TACs) associated with pixels signifying the relationship between time and said radioactive isotope from regions of interest in PET images, in tumor regions and non-tumor regions as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have the system-method by Rousso and Sharif with said ANN is trained at least in part with feature vectors extracted from time activity curves (TACs) associated with pixels signifying the relationship between time and said radioactive isotope from regions of interest in PET images, in tumor regions and non-tumor regions, since one of ordinary skill in the art would recognize that using ANN for processing dynamic PET images with extracting characteristic time-activity-curves for specific tumors was known in the art as taught by Cseh. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Cseh and Rousso teach imaging techniques with PET. The motivation would have been to ideally provide enhanced sensitivity and specificity in segmenting tumors within specific organs, as suggested by Cseh (abstract).
Regarding claim 7, Rousso teaches the radioimaging devices and methods to use them (col.3 l.12-13) with Rousso, Sharif and Cseh teaching methods for a continuous dynamic positron emission tomography (PET) assembly for imaging a 5target region of a subject wherein the same step limitations are claimed in claim 7 than in claim 1. Therefore the above comments and conclusions apply directly mutatis mutandis to the subject matter of claim 7 and Rousso, Sharif and Cseh disclose claim 7.
Regarding claim 13, Rousso teaches a continuous dynamic positron emission tomography (PET) assembly for imaging a 5target region of a subject as in claim 1 and methods to use it as in claim 7 with the use of an ERP for controlling the system/device (col.3 4th ¶, col.91 last ¶ - col.92 1st ¶ and col.93 3rd ¶ and Fig.102) and administrative device (Fig.102 element 9860) with a st ¶) for controlling each unit of the imaging and analyzing unit (Fig.102) therefore reading on a non-transitory computer readable medium having computer program logic that enables one or more processor in the PET assembly such as the one disclosed by Rousso therefore a continuous dynamic positron emission tomography (PET) assembly for imaging a 5target region of a subject and therefore Rousso teaches and therefore teaches a non-transitory computer readable medium having computer program logic that enables one or more processor in the PET assembly with methods for a continuous dynamic positron emission tomography (PET) assembly for imaging a 5target region of a subject wherein Rousso, Sharif and Cseh teach the same step limitations that are claimed in claim 13 than in claim 1. Therefore the above comments and conclusions apply directly mutatis mutandis to the subject matter of claim 13 and Rousso, Sharif and Cseh disclose claim 13.
Regarding the dependent claims 3, 4, 9, 10, 15, 16, all the elements of these claims are instantly disclosed or fully envisioned by the disclosure of Rousso, Sharif and Cseh.
Regarding claim 3, 9 and 15, Rousso teaches the ranges of timing between the administration of the radioactive isotope and the start of image acquisition as depending on the nature of the radioactive isotope and the targeted organ to image (Fig.75B timing for uptake TAC for different organs to reach a stable level of radiation emission): waiting time being 0, 2, 10 to 15, 15, 10-20, 20-30, 30, 90 min (Fig.99 and 148A, 148B, 148D, 148F, 148N with col.86 last ¶) therefore anticipating the ranges of about 1-60min, 5-30min, 1-25min, 10-30min, 15-20min, after 25min, 30-60min, 0-30min and 25-30min.  
Regarding claim 4, 10 and 16, Rousso teaches the application of PET to the targeted organs such as breast (col.73 l.3-19, col.169 last ¶), brain (col.73 l.3-19, Fig.148C Brain perfusion protocol and col.101 Table 2), 5head/neck (col.190 5th ¶), heart (col.73 l.3-19, col.101 Table 2), liver (col.73 l.3-19, Fig.148C hepatobiliary protocol), prostate (col.73 l.3-19, col.139 4th ¶), or lower extremities (col.73 l.3-19).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 






/PATRICK M MEHL/Examiner, Art Unit 3793                                                                                                                                                                                                        
/MICHAEL J TSAI/Primary Examiner, Art Unit 3785